Citation Nr: 0009909	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an earlier effective date for a 
100 percent evaluation for asthma.  

2.  Basic eligibility for Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to 
March 1985.  By rating action dated in March 1998 the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, increased the evaluation for the veteran's 
asthma from 60 percent to 100 percent effective December 18, 
1997.  The veteran later submitted a claim for an earlier 
effective date for the grant of the 100 percent evaluation.  
In an April 1998 rating action an effective date prior to 
December 18, 1997, for the 100 percent rating was denied.  
Basic eligibility for Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35 was also denied.  The veteran appealed 
from those decisions.  In October 1998 the veteran testified 
at a hearing at the regional office before a hearing officer.  
In June 1999 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeal (Board) sitting in 
Washington, D.C.  The case is now before the Board for 
appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issue of basic eligibility for 
Dependents Educational Assistance under 38 U.S.C.A. 
Chapter 35 is being deferred pending further action by the 
regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of an 
earlier effective date for the grant of a 100 percent 
evaluation for his asthma has been obtained by the regional 
office.  

2.  The veteran had established service connection for 
asthma, rated 30 percent disabling.  

3.  On February 20, 1997, he submitted a claim for an 
increased rating for the asthma.  

4.  In a July 1997 rating action the evaluation for the 
veteran's asthma was increased from 30 percent to 60 percent 
effective in February 1997.  

5.  On December 18, 1997, the veteran submitted a claim for a 
total rating based on individual unemployability. 

6.  When the veteran was afforded a VA respiratory 
examination in February 1998. the examiner described 
extensive findings and indicated that the veteran was taking 
high doses of several medications.  

7.  By rating action dated in March 1998 the schedular 
evaluation for the veteran's bronchial asthma was increased 
from 60 percent to 100 percent, and the rating was made 
effective December 18, 1997.  

8.  In March 1998 the veteran submitted a claim for an 
earlier effective date for the 100 percent schedular 
evaluation for his asthma. 

9.  The evidence indicates that the veteran's asthma required 
the daily use of high dose corticosteroids or 
immunosuppressant medication as of February 20, 1997.  


CONCLUSION OF LAW

An evaluation of 100 percent is warranted for the veteran's 
asthma effective February 20, 1997, the date of receipt of 
his timely appealed claim.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for an 
earlier effective date for the grant of the 100 percent 
rating for his asthma to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding that claim have 
been properly developed.  

I.  Background

The record reflects that the veteran had established service 
connection for asthma, rated 30 percent disabling.  

On February 20, 1997, the veteran submitted a claim for an 
increased rating for his asthma.  He submitted a pulmonary 
function study conducted by Dr. L. Najman dated in 
January 1997 reflecting a FEV-I of 43 percent of predicted.  

In a July 1997 rating action the evaluation for the veteran's 
bronchial asthma was increased from 30 percent to 60 percent 
effective in February 1997.  

The veteran was afforded a VA respiratory examination in 
November 1997.  He reported that he had had a job in 
July 1997 for six weeks but during that period he took seven 
days off from work and stopped working because he had 
frequent episodes of difficulty breathing.  He felt it was 
due to being exposed to too many people with upper 
respiratory infections.  The job was a part-time job.  His 
most recent job prior to that had been in 1993.  The veteran 
complained that he had increased shortness of breath and 
wheezing and that he could not take a deep breath anymore.  
His condition was aggravated by walking in cold weather and 
relieved somewhat by medications although it was not 
consistently helped by the medications.  He had been 
hospitalized in April 1997 for three days.  He had been to 
the emergency room 4 or 5 times since May 1997.  He was told 
on one occasion that he needed to be admitted to the hospital 
but he was a single parent and did not feel that that would 
be a good idea.  He had a nonproductive cough, but no 
hemoptysis or anorexia.  He had shortness of breath when 
walking less than one city block and did not climb stairs.  
He was taking Beclomethasone, four puffs four times a day; 
Serevent, two puffs twice a day; a nasal steroid inhaler; 
Theophylline, 400 milligrams at bedtime; and an Albuterol 
inhaler as needed.  

On examination there was no jugular or venous dissension or 
lymphadenopathy.  The thyroid gland was palpable.  There were 
no wheezes or crackles but there was a prolonged expiratory 
phase.  There was no dullness to percussion and no evidence 
of intercostal or supraclavicular retraction during 
respiration.  Pulmonary function tests had been performed in 
October 1997 and they revealed moderate inflow obstruction 
without significant improvement, post bronchodilator.  The 
most recent chest X-ray study was in July 1997 and showed no 
pulmonary infiltrate, tumor or lymphadenopathy.  The 
diagnosis was asthma.  

On December 18, 1997 the veteran submitted a claim for a 
total rating based on individual unemployability.  He 
indicated that he had been born in September 1957 and had 
last worked full time in 1993.  He had been employed by the 
National Park Service in security during July and August 1997 
and had lost six days from illness.  He had had to leave his 
last job because of his disability.  He had completed high 
school and had attempted to secure employment but the 
severity of his asthma prevented him from working at most 
occupations he was skilled in.  He had applied for VA 
vocational rehabilitation.  

The veteran was again afforded a VA respiratory examination 
in February 1998.  It was indicated that he was being 
followed in the pulmonary section at the VA medical center.  
He reported that he had headaches that were increasing 
because his inhalers had all been increased.  The medication 
made him very jumpy.  He was on Beclomethasone nasal inhaler, 
two puffs in each nostril twice a day; Beclomethasone oral 
inhaler, four puffs four times a day; Albuterol, two puffs 
four times a day; a Salmeterol inhaler two puffs twice a day; 
Guaifenesin, 600 milligrams, one tablet twice a day to 
decrease phlegm; multivitamins every day; and Theophylline, 
200 milligrams twice a day.  The veteran stated that he was 
not able to obtain a job because of the inhalers and could 
not work.  If he began moving very quickly he would become 
restless and wheezing would begin and he could not breathe.  

The examiner reviewed the outpatient charts from January 1998 
from the pulmonary section which showed that the veteran had 
had an increase in his medication.  His pulmonary function 
test in October showed moderate airflow obstruction without 
significant improvement post bronchodilator.  The examiner 
ordered another pulmonary function test to assess if that was 
correct since the veteran's condition had obviously worsened.  
Examination showed an expiratory wheeze in the right middle 
lobe.  

A pulmonary function test was done on February 11, 1998, with 
the veteran not using inhalers on that day as he had been 
instructed.  The test showed moderate chronic obstructive 
pulmonary disease and normal diffusion of carbon monoxide.  
It was indicated that his asthma was controlled at the 
current time by a high dose of steroid inhalers.  

In a March 1998 rating action the evaluation for the 
veteran's asthma was increased to a 100 percent schedular 
evaluation effective December 18, 1997.  

The veteran testified at a hearing at the regional office in 
October 1998.  It was maintained that the 100 percent rating 
for the asthma should have been made effective from 
February 20, 1997, date of his claim for an increased rating 
for that condition.  His only recent employment had been for 
a short period during July and August 1997.  He had been 
employed by the National Park Service watching a security 
monitor.  During his employment he had lost work due to his 
asthma.  He had contacted the VA vocational rehabilitation 
department.  He saw a counselor and took tests but they could 
not find anything he could do.  

VA outpatient treatment records reflect that the veteran was 
observed and treated in 1997 and 1998 for various conditions 
including his asthma.  When he was seen in July 1997 his 
medication consisted of Beclomethasone and Albuterol.  
Examination of the lungs showed the breath sounds to be clear 
without wheezing.  In September 1997 he was seen for an acute 
exacerbation of the asthma.  In October 1997 he was seen at 
an emergency room.  He had run out of medication.  The 
assessment was moderate persistent asthma with early morning 
wheezing.  He was prescribed Theophylline, 400 milligrams 
four times a day.  He was again seen later in October and it 
was indicated that he was taking Theophylline but still 
having morning wheezing.  He complained of increased 
nervousness.  On physical examination of the lungs there was 
wheezing in both lungs.  His Beclomethasone was increased and 
Salmeterol was added.  In December 1997 the breath sounds 
were noted to be distant and there was scattered inspiratory 
wheezing.  He was to continue his current treatment plan.  

During the June 1999 Board hearing, the veteran indicated 
that he had initially filed his claim in February 1997.  He 
had taken his pulmonary function test from Dr. Najman who was 
his physician in Germany.  Dr. Najman had issued him inhalers 
and given him Prednisone.  His treatment was essentially 
continuous.  When he returned to the United States he began 
receiving his treatment at the VA medical center.  He had 
been given Prednisone as well as a nasal steroid.  He was 
using two puffs three times a day.  

The veteran had been recently found eligible for Social 
Security disability benefits.  He stated that his eligibility 
for those benefits had been based on his asthma and the 
medication taken for that condition.  He had attempted to 
have Dr. Najman write a letter for him to obtain a job but 
the doctor would not do it since he did not want to risk the 
veteran having an attack.  

A June 1999 statement by a VA physician reflected that the 
veteran had been a patient of his at the VA medical center 
for the previous few years.  It was his opinion that the 
veteran had recurrent bouts of asthma and bronchitis that 
made it impossible for him to work. 

In July 1999 the veteran's representative submitted directly 
to the Board an October 1999 statement by Dr. Najman 
reflecting diagnoses including chronic bronchitis and 
bronchial asthma.  

II.  Analysis

A 60 percent evaluation is provided for bronchial asthma when 
there is an FEV-I of 40 to 55 percent predicted, or; FEV-
I/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is provided when there is FEV-I less than 
40 percent of predicted, or; FEV-I/FVC less than 40 percent 
or; more than one attack per week with episodes of 
respiratory failure, or the condition requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. Part 4, Code 6602.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Once a formal claim for compensation has been allowed, 
receipt of one of several types of evidence will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen including a report of examination or 
hospitalization by the VA.  The date of outpatient or 
hospital examination or date of admission to a VA or uniform 
services hospital will be accepted as the date receipt of a 
claim.  38 C.F.R. § 3.157(b).  

In this case, the medical evidence of record since the 
February 1997 claim consistently reflects that the veteran's 
asthma is manifested by symptoms including wheezing and 
difficulty breathing and he has been taking essentially 
continuous medication for treatment of his asthma including 
oral steroids and nasal inhalers.  The veteran was last 
employed on a full time basis in 1993 and his employment with 
the National Park Service in mid-1997 lasted only a few weeks 
due to his asthma, and the VA vocational rehabilitation 
service evaluated him and found that he was not a likely 
candidate for employment.  He has also been found to be 
disabled by the Social Security Administration as a result of 
his asthma.  

After carefully considering the entire record in this case, 
including the testimony provided by the veteran at the 
hearings on appeal, the Board concludes that the veteran's 
asthma met the criteria for a 100 percent evaluation under 
the provisions of Diagnostic Code 6602 as of the date of 
receipt of his claim for an increase or February 20, 1997.  
The medical evidence of record since that claim indicates 
that symptoms representing an increase in severity of that 
condition, including increased shortness of breath and 
wheezing, were present as of February 1997.  The record 
further reflects that the veteran's asthma has required the 
daily use of high dose corticosteroids or immunosuppressant 
medication since that time.  A pulmonary function test in 
October 1997 showed moderate airway obstruction.  

While the regional office has recognized his effective date 
claim as tied to his unemployability claim of December, 1997, 
it was also timely (made within one year) from the rating 
action of July 1997 which increased his schedular rating from 
30 percent to 60 percent.  38 C.F.R. § 20.302.  Furthermore, 
the March 1998 rating, rather than consider the 
unemployability issue, per se, found that the veteran's 
asthma warranted a 100 percent schedular rating.  As such, 
the Board is persuaded that the adjudication process, as well 
as the medical information of record, factually establishes 
that the veteran's asthma was totally disabling as of the 
time of his claim in February 1997.  Accordingly, under the 
circumstances, it follows that the 100 percent evaluation for 
his asthma is warranted effective from February 20, 1997, 
date of receipt of the claim for increase.  38 C.F.R. 
§ 3.400.  In arriving at its decision in this regard the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.  


ORDER

A 100 percent evaluation is warranted for the veteran's 
asthma effective February 20, 1997.  The appeal is granted to 
this extent.  


REMAND

With regard to the veteran's claim for Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35, eligibility for that 
benefit requires that the total service-connected disability 
be determined to be permanent in nature.  When the veteran 
was granted the 100 percent evaluation for his asthma in the 
March 1998 rating action, he was scheduled for a future VA 
examination in February 2000.  Since the veteran is now only 
42 years of age, the Board believes that additional 
information would be desirable regarding his claim for 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35 and the case is REMANDED to the regional office for the 
following action:  

1.  The regional office should obtain a 
copy of the VA examination scheduled for 
February 2000 and associate that 
examination report in the claims file.  

2.  The regional office should contact 
the VA Medical Center in St. Louis and 
request that that facility provide copies 
of all inpatient and outpatient treatment 
records of the veteran for asthma since 
September 1998.  Any such records 
obtained should also be included with the 
claims file.  

3.  The regional office should also 
obtain the veteran's VA vocational 
rehabilitation folder and include that 
folder with the claims file.  

4.  The Social Security Administration 
should be contacted and asked to provide 
copies of all medical records that formed 
the basis for the decision by that agency 
to grant the veteran Social Security 
benefits based on disability.  Those 
records should also be included with the 
claims file.  

5.  The veteran's claim for Dependents 
Educational Assistance under 38 U.S.C.A. 
Chapter 35 should then be reviewed by the 
regional office.  If the determination 
regarding that matter remains adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



Error! Not a valid link.

